Burch, J.
(dissenting in part): I am unable to agree with the last half of syllabus 5 and the corresponding part of the opinion. The incidental surface rights referred to therein were acquired by and included in the instrument which conveyed the mineral interest. They were integral parts thereof which contributed to the value of the interest when it was assessed for tax purposes. They do not differ in character from the right of ingress and egress. A so-called royalty interest in minerals never has any value unless the surface rights are affected in some manner. Certain surface rights are more vital to the royalty development than to the use of the general surface rights and make the royalty interest workable, valuable and saleable. When they are acquired for a valuable consideration they should not be forfeited because of the default of another if the owner thereof has listed them properly for taxation. Moreover, the purchaser of the tax title has record notice thereof when he acquires the remaining surface and mineral rights. The result reached in the opinion is impractical and casts a burden upon the royalty owner which the legislature did not intend.